
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2571
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To make technical corrections to the
		  Federal Insecticide, Fungicide, and Rodenticide Act.
	
	
		1.Technical corrections to the Federal
			 Insecticide, Fungicide, and Rodenticide Act
			(a)Pesticide Registration Service
			 FeesSection 33 of the
			 Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8) is
			 amended—
				(1)in subsection (b)(7)—
					(A)in subparagraph (D)—
						(i)by striking clause (i) and inserting the
			 following:
							
								(i)In generalThe Administrator may exempt from, or waive
				a portion of, the registration service fee for an application for minor uses
				for a pesticide.
								;
				and
						(ii)in clause (ii), by inserting or
			 exemption after waiver; and
						(B)in subparagraph (E)—
						(i)in the paragraph heading, by striking
			 Waiver and inserting
			 Exemption;
						(ii)by striking waive the registration
			 service fee for an application and inserting exempt an
			 application from the registration service fee; and
						(iii)in clause (ii), by striking
			 waiver and inserting exemption; and
						(2)in subsection (m)(2), by striking
			 2008 each place it appears and inserting
			 2012.
				(b)Effective
			 DateThe amendments made by
			 subsection (a) take effect on October 1, 2007.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
